                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO
                            Chief Judge Philip A. Brimmer

Civil Action No. 18-cv-02075-PAB-KMT

PLASMACAM, INC.,

       Plaintiff,

v.

TROY WORDEN,

       Defendant.


                                         ORDER


       This matter is before the Court on plaintiff’s Motion for Entry of Default Judgment

Against Defendant Troy Worden Upon Hearing [Docket No. 39]. The Court has

jurisdiction pursuant to 28 U.S.C. § 1331.

I. BACKGROUND

       This case involves allegations of unauthorized use and duplication of plaintiff’s

copyrighted software against Troy Worden, the sole remaining defendant. Docket No.

1 at 4-5, ¶¶ 35-38. Because of the Clerk of Court’s entry of default against Worden,

Docket No. 26, the allegations in plaintiff’s complaint, Docket No. 1, are deemed

admitted. Olcott v. Del. Flood Co., 327 F.3d 1115, 1125 (10th Cir. 2003). Plaintif f is the

exclusive licensee of software used in conjunction with its “plasma-cutting” tables to cut

metal. Docket No. 1 at 3, ¶ 21. In 2017, plaintif f learned that “illegally hacked” copies

of its software “with full functionality [were] being sold on the black market.” Docket No.

39 at 15, ¶ 4. That same year, plaintiff’s “servers received a signal that [defendant] was
among the people who were using the hacked copies” of the software. Id. at 16, ¶ 7.

Plaintiff alleges that defendant knowingly “received an unauthorized copy of the

Protected Software and copied it onto one of [sic] more of his computers.” Docket No.

1 at 4-5, ¶¶ 35-38.

       Plaintiff alleges that, before receiving this unauthorized software, defendant had

purchased authorized software from plaintiff. Docket No. 39 at 15, ¶ 5. W hen

customers purchase authorized licenses of plaintiff’s software, they agree to

“jurisdiction in the District of Colorado” through a forum-selection clause. Id., ¶ 3; see

also Docket No. 43 (containing the user agreement and the forum-selection clause).

Therefore, plaintiff alleges that, for defendant to have purchased and used his

authorized copy, he must have agreed to plaintiff’s terms, including the forum-selection

clause. Docket No. 39 at 16.

       Plaintiff filed this lawsuit on August 15, 2018 asserting claims for copyright

infringement in violation of 17 U.S.C. §§ 106, 501(a). Docket No. 1 at 6-9. Af ter

defendant failed to respond to the complaint or otherwise appear in the action, plaintiff

moved for entry of default. Docket No. 25. The Clerk of the Court entered default

against defendant on January 28, 2019. Docket No. 26. On August 20, 2019, plaintiff

filed a motion for default judgment against defendant. Docket No. 39.

II. LEGAL STANDARD

       In order to obtain a judgment by default, a party must follow the two-step process

described in Fed. R. Civ. P. 55. First, the party must seek an entry of default from the

Clerk of the Court under Rule 55(a). Second, after default has been entered by the



                                             2
Clerk, the party must seek judgment under the strictures of Rule 55(b). See Williams v.

Smithson, 57 F.3d 1081, 1995 W L 365988, at *1 (10th Cir. June 20, 1995) (unpublished

table decision) (citing Meehan v. Snow, 652 F.2d 274, 276 (2d Cir. 1981)).

       The decision to enter default judgment is “committed to the district court’s sound

discretion.” Olcott, 327 F.3d at 1124 (citation omitted). In exercising that discretion, the

Court considers that “[s]trong policies favor resolution of disputes on their merits.”

Ruplinger v. Rains, 946 F.2d 731, 732 (10th Cir. 1991) (quotation and citations

omitted). “The default judgment must normally be viewed as available only when the

adversary process has been halted because of an essentially unresponsive party.” Id.

It serves to protect plaintiffs against “interminable delay and continued uncertainty as to

his rights.” Id. at 733. When “ruling on a motion for default judgment, the court may

rely on detailed affidavits or documentary evidence to determine the appropriate sum

for the default judgment.” Seme v. E&H Prof’l Sec. Co., Inc., No. 08-cv-01569-RPM-

KMT, 2010 WL 1553786, at *11 (D. Colo. Mar. 19, 2010).

       A party may not simply sit out the litigation without consequence. See Cessna

Fin. Corp. v. Bielenberg Masonry Contracting, Inc., 715 F.2d 1442, 1444-45 (10th Cir.

1983) (“[A] workable system of justice requires that litigants not be free to appear at

their pleasure. We therefore must hold parties and their attorneys to a reasonably high

standard of diligence in observing the courts’ rules of procedure. The threat of

judgment by default serves as an incentive to meet this standard.”). One such

consequence is that, upon the entry of default against a defendant, the well-pleaded

allegations in the complaint are deemed admitted. See Charles Wright, Arthur Miller &



                                             3
Mary Kane, Fed. Prac. & Proc. § 2688 (3d ed. 2010). “Ev en after default, however, it

remains for the court to consider whether the unchallenged facts constitute a legitimate

cause of action, since a party in default does not admit mere conclusions of law.” Id. at

63. A court need not accept conclusory allegations. Moffett v. Halliburton Energy

Servs., Inc., 291 F.3d 1227, 1232 (10th Cir. 2002). Althou gh “[s]pecific facts are not

necessary” in order to state a claim, Erickson v. Pardus, 551 U.S. 89, 93 (2007) (per

curiam) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007)), the well-

pleaded facts must “permit the court to infer more than the mere possibility of

misconduct.” Ashcroft v. Iqbal, 556 U.S. 662, 679 (2009) (quotations and alterations

omitted). Thus, even though modern rules of pleading are somewhat forgiving, “a

complaint still must contain either direct or inferential allegations respecting all the

material elements necessary to sustain a recovery under some viable legal theory.”

Bryson v. Gonzales, 534 F.3d 1282, 1286 (10th Cir. 2008) (quotation and citation

omitted).

III. ANALYSIS

       A. Jurisdiction

       Before addressing the merits of plaintiff’s motion for default judgment, the Court

must determine whether it has subject matter over the case and personal jurisdiction

over defendant. See Dennis Garberg & Assocs., Inc. v. Pack-Tech Int’l Corp., 115 F.3d

767, 772 (10th Cir. 1997) (holding that “a district court must determine whether it has

jurisdiction over the defendant before entering judgment by default against a party who

has not appeared in the case”). The Court finds that it has subject matter jurisdiction



                                              4
pursuant to 28 U.S.C. § 1331 because plaintif f asserts claims under a federal statute.

       The plaintiff bears the burden of establishing personal jurisdiction. Rambo v.

Am. S. Ins. Co., 839 F.2d 1415, 1417 (10th Cir. 1988). T he plaintiff can satisfy its

burden by making a prima facie showing. Dudnikov v. Chalk & Vermilion Fine Arts,

Inc., 514 F.3d 1063, 1070 (10th Cir. 2008). T he Court will accept the well-pleaded

allegations of the complaint as true in determining whether plaintiff has made a prima

facie showing that personal jurisdiction exists. AST Sports Sci., Inc. v. CLF Distrib. Ltd.,

514 F.3d 1054, 1057 (10th Cir. 2008). If the presence or absence of personal

jurisdiction can be established by reference to the complaint, the Court need not look

further. Id. The plaintiff, however, may also make this prima facie showing by putting

forth evidence that, if proven to be true, would support jurisdiction over the defendant.

Dudnikov, 514 F.3d at 1070. “[A]ny factual disputes in the parties’ affidavits must be

resolved in plaintiffs’ favor.” Id.

       “In determining whether a federal court has personal jurisdiction over a

defendant, the court must determine (1) whether the applicable statute potentially

confers jurisdiction by authorizing service of process on the defendant and (2) whether

the exercise of jurisdiction comports with due process.” Trujillo v. Williams, 465 F.3d

1210, 1217 (10th Cir. 2006) (quoting Peay v. BellSouth Med. Assistance Plan, 205 F.3d

1206, 1209 (10th Cir. 2000)). Parties may consent to personal jurisdiction through the

use of a forum-selection clause. See Burger King v. Rudzewicz, 471 U.S. 462, 473

(1985). Forum-selection clauses generally establish a prima facie case of personal

jurisdiction. Milk ‘N’ More, Inc. v. Beavert, 963 F.2d 1342, 1346 (10th Cir. 1992).



                                             5
       Plaintiff states that defendant agreed to a forum-selection clause when he

initially downloaded a legal version of plaintiff’s software. Docket No. 39 at 3, 15-16.

As a result, plaintiff argues that defendant agreed to resolve any disputes in Colorado

and the Court has personal jurisdiction over defendant. Id.

       Forum-selection clauses, even ones contained in form contracts, are generally

enforceable. See Carnival Cruise Lines, Inc. v. Shute, 499 U.S. 585, 593-94 (1991);

Kevlion, Inc. v. PetroChine Canada Ltd., 918 F.3d 1088, 1093-94 (10th Cir. 2019). T he

Tenth Circuit “will enforce a mandatory forum-selection clause unless the party

challenging it ‘clearly shows that enforcement would be unreasonable and unjust, or

that the clause was invalid for such reasons as fraud or overreaching.’” Niemi v.

Lasshofer, 770 F.3d 1331, 1351 (10th Cir. 2014) (quoting M/S Bremen v. Zapata Off-

Shore Co., 407 U.S. 1, 15 (1972)). However, the language of a forum-selection clause

is crucial to determining whether a particular action falls within its scope. See Kevlion,

918 F.3d at 1093 (limiting the scope of a forum-selection clause based on “the

conjunction linking the two clauses” in the forum-selection clause).

       In an affidavit, an internet software specialist employed by plaintiff states that

“PlasmaCAM requires authorized licensees of its copyright-protected software (the

“Protected Software”) to agree to submit to jurisdiction in the District of Colorado.”

Docket No. 39 at 15. Plaintiff has also filed with the Court the language of the forum-

selection clause. Docket No. 43 at 4, ¶ 6. The clause states: “Any dispute relating to

the products sold from GoTorch hereunder shall be subjected to the jurisdiction of the




                                              6
courts within the State of Colorado.” Id. (emphasis added). 1 As to the mandatory

nature of the forum-selection clause, the Court finds that the clause’s use of “shall” and

“subjected” demonstrates that it is mandatory. See Lawson v. Global Payments Inc.,

No. 18-cv-03360-PAB-SKC, 2019 WL 4412271, at *3 (D. Colo. Sept. 16, 2019) (noting

“that the use of the word ‘shall’ in a forum[-]selection clause indicate[s] a ‘mandatory

intent.’” (quoting Milk ‘N’ More, 963 F.2d at 1346)). As a result, the clause should be

enforced.2 See Niemi, 770 F.3d at 1351. Additionally, given the breadth of the forum-

selection clause, the Court finds that it applies to the copyright infringement dispute at

issue here. Thus, because the clause is enforceable and applies to the dispute as

issue, defendant agreed to jurisdiction in Colorado and, therefore, the Court has

personal jurisdiction over defendant. Milk ‘N’ More, 963 F.2d at 1346.

       The Court therefore concludes that it has subject matter jurisdiction over the

case and personal jurisdiction over defendant.

       B. Copyright Infringement

       To enter default judgment against defendant, the Court must find that defendant,

based on the material allegations in the complaint, committed copyright infringement.

The Copyright Act gives copyright owners the exclusive right to make copies and

derivative works and gives copyright owners a cause of action against anyone who

violates the rights of the owner. 17 U.S.C. §§ 106, 501. To succeed on a copyright


       1
           GoTorch is a PlasmaCAM brand. Docket No. 43 at 1 n.1.
       2
        Because this matter comes before the Court on a motion for default, the clause
is unchallenged. Nevertheless, there is nothing in the record that “clearly shows that
enforcement would be unreasonable and unjust, or that the clause [is] inv alid for such
reasons as fraud or overreaching.” Niemi, 770 F.3d at 1351 (quotations omitted).

                                             7
infringement action, two elements must be met: (1) plaintiff has a valid copyright and (2)

defendant copied plaintiff’s original work. La Resolana Architects v. Reno, Inc., 555

F.3d 1171, 1177 (10th Cir. 2009) (citing Feist Publ’ns, Inc. v. Rural Tel. Serv. Co., 499

U.S. 340, 361 (1991)). Plaintiff has made sufficient allegations in the complaint to meet

both prongs. Plaintiff has exclusive rights to the copyrights of the software at issue in

this case. Docket No. 1 at 3, ¶ 22. Plaintiff has also alleged that defendant “received

an unauthorized copy” of the copyrighted software and “copied it onto . . . his

computer.” Id. at 4, ¶ 35.

       Therefore, the Court finds that plaintiff has made a valid claim for copyright

infringement.

       C. Statutory Damages

       The victim of copyright infringement is entitled to actual damages, including any

profits of the infringer, or to statutory damages. 17 U.S.C. § 504(a). Plaintiff states that

it is unable to determine actual damages because it does not have a method of

determining how many copies defendant made and sold. Docket No. 39 at 6. Instead,

plaintiff requests $150,000 in statutory damages, which is the maximum amount

allowable for willful infringement. Id.

       The complaint alleges that defendant “received an unauthorized copy of the

Protected Software and copied it onto one of [sic] more of his computers.” Docket No.

1 at 4, ¶ 35. The Court has discretion to award statutory damages ranging from $750 to

$150,000. § 504(c)(1)-(2) (stating that courts may award damages “as the court

considers just”). While it is true that “the information needed to prove actual damages



                                             8
is within the infringers’ control,” Microsoft Corp v. Nop, 549 F. Supp. 2d 1233, 1238

(E.D. Cal. 2008) (citation and quotation omitted), the complaint here contains “no

allegations . . . that [defendant] reaped any specific profits in connection with [his]

infringement.” ME2 Prod., Inc. V. Ahmed, 289 F. Supp. 3d 760, 763 (W .D. Va. 2018).

“Nor does [] plaintiff provide any evidence as to the actual losses sustained.” Id. Under

these circumstances, with no assistance from plaintiff as to possible profits lost or

gained, the Court finds that it is appropriate to award the statutory minimum of $750.

       D. Attorney’s Fees

       The Court “may . . . award a reasonable attorney’s fee to the prevailing party as

part of the costs.” 17 U.S.C. § 505. “[A]ttorney’s fees are to be awarded to the

prevailing parties only as a matter of the court’s discretion.” Fogerty v. Fantasy, Inc.,

510 U.S. 517, 1033 (1994). There is no “precise rule or formula” for determining

whether fees should be awarded. Id. However, the Supreme Court has endorsed four,

non-exhaustive factors to consider: frivolousness, motivation, objective

unreasonableness, and the need to advance considerations of compensation and

deterrence. Id. at 1033 n.19. The Court addresses each in turn.

       First, plaintiff’s claim is not frivolous. Plaintiff learned in 2017 that its software

had been “illegally hacked with complete, unlocked copies of the Protected Software

with full functionality being sold on the black market.” Docket No. 39 at 15, ¶ 4. That

same year, plaintiff’s “servers received a signal” that defendant was using an illegal

copy of the software. Id. at 16, ¶ 7. Plaintiff’s claim cannot be called frivolous in these

circumstances.



                                               9
       Second, there does not appear to be any improper motivation on behalf of

plaintiff. Plaintiff states that the “case was motivated by PlasmaCAM’s desire to protect

its valid copyrights.” Id. at 10. The Court has no reason to doubt plaintiff’s motivation,

especially given the valid grounds for the suit.

       Third, plaintiff’s suit is objectively reasonable. As discussed in regards to

frivolousness, plaintiff had valid reason to believe that defendant had illegally copied its

software.

       Fourth, considerations of compensation and deterrence lean in favor of

attorney’s fees. The Court is unable to determine actual damages. To ensure that

plaintiff is compensated for pursuing this action against a dilatory defendant, attorney’s

fees are appropriate. A fee award would also serve to further deter defendant from

continued infringement.

       Although appropriate, the Court is unable to award attorney’s fees at this time.

Plaintiff has not provided the Court with a “lodestar amount,” which is “the number of

hours reasonably expended on the litigation multiplied by a reasonable hourly rate.”

Hensley v. Eckerhart, 461 U.S. 424, 433 (1983). Plaintiff has the burden of establishing

the reasonableness of the fees. Jane L. v. Bangerter, 61 F.3d 1505, 1510 (10th Cir.

1995). Plaintiff therefore must submit to the Court a detailed calculation of its lodestar

amount to receive attorney’s fees.

       E. Injunctive Relief

       Plaintiff requests that the Court issue a permanent injunction requiring defendant

to “immediately and permanently destroy all files relating to, and copies of, Plaintiff’s



                                             10
copyright-protected software made or used by him in violation of Plaintiff’s exclusive

rights, as well as all such files in his possession, custody, or control from which

additional copies may be reproduced.” Docket No. 39 at 13. The Court has authority to

issue such an injunction. See 17 U.S.C. §§ 502, 503(b).

       Plaintiff directs the Court to eBay Inc. v. MercExchange, L.L.C., 547 U.S. 388

(2006), contending that the four-factor test described there applies to copyright

infringement claims. Docket No. 39 at 7. The Court has previously concluded that

eBay reaches beyond patent cases. See Underwood v. Bank of Am. Corp., No 18-cv-

02329-PAB-MEH, 2018 WL 6655913, at *5 (D. Colo. Dec. 19, 2018). T he Court looked

to cases from the Third and Ninth Circuits holding that the eBay principles apply to

trademark infringement cases. See Ferring Pharm., Inc. v. Watson Pharm., Inc., 765

F.3d 205 (3d Cir. 2014); Herb Reed Enterprises, LLC v. Fla. Entm’t Mgmt., Inc., 736

F.3d 1239 (9th Cir. 2013). In Herb Reed, the Ninth Circuit held that a “plaintiff must

establish irreparable harm” to “obtain a permanent injunction in a trademark

infringement action.” 736 F.3d at 1249. The Third Circuit held the same, reasoning that

“[t]he rationale of the eBay decision was not that patent cases are somehow unique, but

rather . . . that the decision whether to grant or deny injunction relief rests within the

equitable discretion of the district courts, and that such discretion must be exercised

consistent with traditional principles of equity.” Ferring, 765 F.3d at 215.

       The Court agreed with these cases, finding that district courts could not depart

from the “long tradition of equity practice absent a clear congressional mandate to do

so.” Underwood, 2018 WL 6655913, at *3 (citation omitted). Similarly, the Tenth Circuit



                                              11
has held that “[c]ourts may presume irreparable harm only when a party is seeking an

injunction under a statute that mandates injunctive relief as a remedy for a violation of

the statute.” First W. Capital Mgmt. Co. v. Malamed, 874 F.3d 1136, 1140 (10th Cir.

2017).3

       For the reasons articulated in Underwood, the Court finds that the principles set

out in eBay apply to plaintiff’s copyright infringement claim. The Court must therefore

evaluate plaintiff’s request for injunctive relief under the well-established equitable

principles used in granting injunctive relief. See, e.g., Salinger v. Colting, 607 F.3d 68,

78-80 (2d Cir. 2010) (applying eBay to copyright infringement actions).

       eBay requires plaintiff to “demonstrate: (1) that it has suffered an irreparable

injury; (2) that remedies available at law, such as monetary damages, are inadequate to

compensate for that injury; (3) that, considering the balance of hardships between the

plaintiff and defendant, a remedy in equity is warranted; and (4) that the public interest

would not be disserved by a permanent injunction.” 547 U.S. at 391 (citations om itted).

       The Court finds that plaintiff has met its burden for injunctive relief. See Purzel

Video GmbH v. Smoak, 70 F. Supp. 3d 1222, 1234 (D. Colo. 2014) (granting injunctive

relief in an order for default judgment for copyright infringement). First, plaintiff has

demonstrated irreparable harm. Defendant has illegally copied plaintiff’s software and

made an unknown number of copies, potentially selling those copies or giving them to

others. Docket No. 1 at 4-5, ¶¶ 35-38. Defendant has not appeared in this action and,

       3
         The Copyright Act does not mandate injunctive relief. See 17 U.S.C. § 502(a)
(“Any court having jurisdiction of a civil action arising under this title may . . . grant
temporary and final injunctions on such terms as it may deem reasonable to prevent or
restraint infringement of a copyright.” (emphasis added)).

                                             12
therefore, has given no assurances to the Court that the inf ringing activity will stop.

       Second, monetary damages are insufficient. Because defendant has not

appeared, plaintiff and the Court do not know the extent of defendant’s infringing

conduct. Because of this, the Court awarded minimal statutory damages. The

injunctive relief requested would ensure that defendant ceases the infringing conduct.

       Third, an injunction would place minimal hardship on defendant. Indeed, “[t]he

potential injury to an allegedly infringing party caused by an injunction merits little

equitable consideration and is insufficient to outweigh the continued wrongful

infringement.” Medias & Co., Inc. v. Ty, Inc., 106 F. Supp. 2d 1132, 1140 (D. Colo.

2000) (citation omitted).

       Finally, the public would not be disserved by the issuance of an injunction. It is

difficult to argue that the public would be disserved by requiring a copyright infringer to

destroy any infringed works in his possession.

IV. CONCLUSION

       It is therefore

       ORDERED that plaintiff’s Motion for Entry of Default Judgment Against

Defendant Troy Worden Upon Hearing [Docket No. 39] is GRANTED in part and

DENIED in part. It is further

       ORDERED that defendant Troy Worden shall pay $750 in statutory damages

pursuant to 17 U.S.C. § 504(c) to plaintiff. It is further

       ORDERED that plaintiff shall submit to the Court a calculation of its attorney’s

fees that complies with D.C.COLO.LCivR 54.3. It is further



                                              13
       ORDERED that defendant Troy Worden shall immediately and permanently

destroy all files relating to, and copies of, plaintiff’s software registered under United

States Copy Right Office Registration Numbers TX 5-406-230 (reg. Jun. 29, 2001), TX

5-430-450 (reg. Jul. 6, 2001), TX 6-287-736 (reg. Dec. 5, 2005), TX 6-295-809 (reg.

Dec. 6, 2005), TX 6-311-406 (reg. Mar. 22, 2006), TX 7-416-659 (reg. Mar. 8, 2011), TX

8-398-356 (reg. May 18, 2017), TX 8-412-030 (reg. May 22, 2017), as well as any

versions and derivatives of those registered copyrights, made or used by him in

violation of plaintiff’s exclusive rights, as well as all such files in his possession,

custody, or control from which additional copies of such software may be made.


       DATED March 4, 2020.

                                            BY THE COURT:



                                            PHILIP A. BRIMMER
                                            Chief United States District Judge




                                               14
